Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on August 13, 2021. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5,8-13,15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0055384 to Ambili et al. (Ambili) in view of US 2019/0000349 to Narayan et al. (Narayan) (both previously cited), US 2016/0256108 to Yun et al. (Yun), US 2017/0258340 to Przybyszewski et al (Przybyszewski) and US 2018/0240535 to Harper et al. (Harper). 
In reference to at least claim 1
Ambili teaches a system and method for non-invasive health monitoring which discloses an apparatus configured to perform a contact-free detection of one or more health conditions (e.g. The system includes a monitoring device configured to monitor one or more health parameters of the patient...wherein the sensing unit includes one or more sensors configured to receive signals through non-physical contact with the patient, abstract), the apparatus comprising: a plurality of sensors ( e.g. radar sensing unit 104, camera 114, sensor 116) configured for contact-free monitoring of at least one bodily function (e.g. according to an embodiment, the wall mounted device 101 includes a power supply module 102. a radar sensing unit 104, a processing unit 108, a filtering 
In the analogous art of health monitoring and disease diagnosis, Narayan teaches diagnosis tailoring of health disease which discloses, wherein the signal processing module is configured to process at least one of the sets of quantitative data using a machine learning module (e.g. 1255; the computational element 1255 uses symbolic relationships between sensed signals and biological function, para. [0265], e.g., elements 250-290 in Fig. 1). It is linked to a database 1260 to store multiple states for this individual person as training datasets for machine learning (i.e., fuzzy logic, artificial intelligence) in order to learn normal sleep patterns and breathing from disordered ones (e.g. elements 250 versus 290 in FIG. 2, para. [0273]). Narayan further discloses that the machine learning can take many forms including artificial neural networks and can be combined with heuristics, deterministic rules and detailed databases (e.g. artificial neural network para. [0054], [0122]) and a deep learning model associated with the machine learning module (e.g. in one preferred embodiment, machine learning is accomplished via neural networks, e.g., 3 layer back-propagation networks, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ambili with the teachings of Narayan to integrate the signal processing module of Ambili to process at least one of the sets of quantitative data using a machine learning module that includes a neural network in order to yield the predictable result of sensing health or disease in that specific individual and do so without invasive testing which may enable repeated testing (Narayan, para [0030]). As stated above, Narayan discloses that the machine learning can take many forms including artificial neural networks and can be combined with heuristics, deterministic rules and detailed databases (e.g. artificial neural network para. [0054], [0122]) and a deep learning model associated with the machine learning module (e.g. in one preferred embodiment, machine learning is accomplished via neural networks, e.g., 3 layer back-propagation networks, multi-level networks or other designs and techniques of deep learning, para. [0020]). It was well-known in the art before the effective filing date of the invention to use established machine learning algorithms including linear regression, neural networks and support vector machines to design predictive models for a subject that progressively perform over time to evolve a predictive model for increasing accuracy as evidence by Harper (e.g. para. [0048]), Yun (e.g. para. [0153]-[0154] and Przybyszewski et al. (e.g. para. [0033]), therefore it would have been well within the level of ordinary skill in the art before the effective filing date of the invention to including using a machine learning module that includes any combination of a neural network, a linear regression and a support vector machine in order to yield the predictable result of a providing a predictive model for a user that progressively performs over time to evolve for increasing accuracy of detecting health conditions. 
In reference to at least claim 2
Ambili modified by Narayan teaches an apparatus according to claim 1. Ambili further discloses wherein the first bodily function is one of heartbeat and 
In reference to at least claim 3
Ambili modified by Narayan teaches an apparatus according to claim 1. Ambili further discloses wherein the first sensor (e.g. radar sensing unit 104) is a radar (e.g. according to an embodiment, the wall mounted device 101 includes a power supply module 102, a radar sensing unit 104, para. [0035]), wherein the second sensor (e.g. camera 114) is a visual sensor (e.g. according to an embodiment, the wall mounted device 101 includes a power supply module 102 ... a camera 114, para. [0035]), and wherein the third sensor is an audio sensor (e.g. according to an embodiment, the wall mounted device 101 includes a power supply module 102 ... and a sensor module 116, para. [0035]; according to an embodiment, the sensor module 116 includes an ultrasound reader, an ultra-wide band radar wave sensor, an air quality sensor, a camera, a video recorder, a microphone 225, para. [0040]).
In reference to at least claim 5

In reference to at least claim 8
Ambili modified by Narayan teaches an apparatus according to claim 1. Ambili further discloses wherein the health condition is a respiratory health condition (e.g. the examples of the diseases and syndromes detected include, but are not limited to sleep apnea, epilepsy, insomnia, heart rate, seizure, cardiac arrest, sudden infant death syndrome (SIDS), respiration patterns, movement patterns, and the like, para. [0043]; according to an embodiment, the present system may be used in seizure detection, epilepsy monitoring, monitoring for asthma and/or other respiratory issues, and/or the detection and/or monitoring of any other suitable ailments, para. [0046]).
In reference to at least claim 9
Ambili modified by Narayan teaches an apparatus according to claim 8. Ambili further discloses wherein the respiratory health condition is one of OSA, 
In reference to at least claim 10
Ambili modified by Narayan teaches an apparatus according to claim 1. Ambili further discloses wherein results from processing the first set of quantitative data (e.g. the radar sensing unit 104 sends the received physiological data to the processing unit 108, para. [0039]), the second set of quantitative data (e.g. the processing unit 108 receives sensing data from the camera 114 and the sensor module 116, para. [0040]), and the third set of quantitative data are combined to generate the diagnosis (e.g. the processing unit 108 receives sensing data from the camera 114 and the sensor module 116, para. [0006], [0040]; the processing unit 108 includes the filtering and signal processing module 110 and the artificial intelligence module 112 ... the artificial intelligence module 112 uses artificial intelligence algorithms to derive patterns and recognize the abnormalities in the condition of the patient under observation 120, para. [0040], [0043]).
In reference to at least claim 11
Ambili teaches a system and method for non-invasive health monitoring which discloses a method for performing a contact-free detection of one or more health conditions (e.g. the system includes a monitoring device configured to monitor one or more health parameters of the patient...wherein the sensing unit includes one or more sensors configured to receive signals through non-physical contact with the patient, abstract), the method comprising: generating, using a first sensor (e.g. radar sensing unit 104) of a plurality of sensors (e.g. according to an embodiment, the wall mounted device 101 includes a power supply module 102, a radar sensing unit 104, para. [0035], [0040]), a first set of quantitative data associated with a first bodily function of a body (e.g. the patient under observation 120 is a subject whose respiration and motion patterns are monitored using the sensing unit 104, para. [0036], [0043]), wherein the first 
In the analogous art of health monitoring and disease diagnosis, Narayan teaches diagnosis tailoring of health disease which discloses, wherein the signal processing module is configured to process at least one of the sets of quantitative data using a machine learning module (e.g. 1255; the computational element 1255 uses symbolic relationships between sensed signals and biological function, para. [0265], e.g., elements 250-290 in Fig. 1). It is linked to a database 1260 to store multiple states for this individual person as training datasets for machine learning (i.e., fuzzy logic, artificial intelligence) in order to learn normal sleep patterns and breathing from disordered ones (e.g. elements 250 versus 290 in FIG. 2). Narayan further discloses that the machine learning can take many forms including artificial neural networks and can be combined with heuristics, deterministic rules and detailed databases (e.g. artificial neural network para. [0054], [0122]) and a deep learning model associated with the machine learning module (e.g. in one preferred embodiment, machine learning is accomplished via neural networks, e.g., 3 layer back-propagation networks, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ambili with the teachings of Narayan to integrate the signal processing module of Ambili to process at least one of the sets of quantitative data using a machine learning module that includes a neural network in order to yield the predictable result of sensing health or disease in that specific individual and do so without invasive testing which may enable repeated testing (Narayan para [0030]). As stated above, Narayan discloses that the machine learning can take many forms including artificial neural networks and can be combined with heuristics, deterministic rules and detailed databases (e.g. artificial neural network para. [0054], [0122]) and a deep learning model associated with the machine learning module (e.g. in one preferred embodiment, machine learning is accomplished via neural networks, e.g., 3 layer back-propagation networks, multi-level networks or other designs and techniques of deep learning, para. [0020]). It was well-known in the art before the effective filing date of the invention to use established machine learning algorithms including linear regression, neural networks and support vector machines to design predictive models for a subject that progressively perform over time to evolve a predictive model for increasing accuracy as evidence by Harper (e.g. para. [0048]), Yun (e.g. para. [0153]-[0154] and Przybyszewski et al. (e.g. para. [0033]), therefore it would have been well within the level of ordinary skill in the art before the effective filing date of the invention to including using a machine learning module that includes any combination of a neural network, a linear regression and a support vector machine in order to yield the predictable result of a providing a predictive model for a user that progressively performs over time to evolve for increasing accuracy of detecting health conditions. 
In reference to at least claim 12
Ambili modified by Narayan teaches a method according to claim 11. Ambili further discloses wherein the first bodily function is one of heartbeat and 
In reference to at least claim 13
Ambili modified by Narayan teaches a method according to claim 11. Ambili further discloses wherein the first sensor (e.g. radar sensing unit 104) is a radar (e.g. according to an embodiment, the wall mounted device 101 includes a power supply module 102, a radar sensing unit 104, para. [0035]), wherein the second sensor (e.g. camera 114) is a visual sensor (e.g. according to an embodiment, the wall mounted device 101 includes a power supply module 102 ... a camera 114, para. [0035]), and wherein the third sensor is an audio sensor (e.g. according to an embodiment, the wall mounted device 101 includes a power supply module 102 ... and a sensor module 116, para. [0035]; according to an embodiment, the sensor module 116 includes an ultrasound reader, an ultra-wide band radar wave sensor, an air quality sensor, a camera, a video recorder, a microphone 225, para. [0040]).
In reference to at least claim 15

In reference to at least claim 18
Ambili modified by Narayan teaches a method according to claim 11. Ambili further discloses wherein the health condition is a respiratory health condition (e.g. the examples of the diseases and syndromes detected include, but are not limited to sleep apnea, epilepsy, insomnia, heart rate, seizure, cardiac arrest, sudden infant death syndrome (SIDS), respiration patterns, movement patterns, and the like, para. [0043]; according to an embodiment, the present system may be used in seizure detection, epilepsy monitoring, monitoring for asthma and/or other respiratory issues, and/or the detection and/or monitoring of any other suitable ailments, para. [0046]).
In reference to at least claim 19
Ambili modified by Narayan teaches a method according to claim 18. Ambili further discloses wherein the respiratory health condition is one of OSA, 
In reference to at least claim 20
Ambili modified by Narayan teaches a method according to claim 11. Ambili further discloses wherein results from processing the first set of quantitative data (e.g. the radar sensing unit 104 sends the received physiological data to the processing unit 108, para. [0039]), the second set of quantitative data (e.g. the processing unit 108 receives sensing data from the camera 114 and the sensor module 116, para. [0040]), and the third set of quantitative data are combined to generate the diagnosis (e.g. the processing unit 108 receives sensing data from the camera 114 and the sensor module 116, para. [0006], [0040]; the processing unit 108 includes the filtering and signal processing module 110 and the artificial intelligence module 112 ... the artificial intelligence module 112 uses artificial intelligence algorithms to derive patterns and recognize the abnormalities in the condition of the patient under observation 120, para. [0043]).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0055384 to Ambili et al. (Ambili) in view of US 2019/0000349 to Narayan et al. (Narayan), US 2016/0256108 to Yun et al. (Yun), US 2017/0258340 to Przybyszewski et al (Przybyszewski) and US 2018/0240535 to Harper et al. (Harper) as applied to claims 3 and 13 further in view of US 2017/0063998 to Fink (Fink) (previously cited).
In reference to at least claims 4 and 14
Ambili modified by Narayan and evidence by Yun, Przybyszewski and Harper teaches an apparatus and method according to claims 3 and 13. Ambili further discloses wherein the radar (e.g. 104) (e.g. according to an embodiment, the wall mounted device 101 includes a power supply module 102, a radar sensing unit 104, para. [0035]), wherein the visual sensor (e.g. 114) (e.g. according to an embodiment, the wall mounted device 101 includes a power 
In the analogous art of health monitoring, Fink teaches a method and apparatus for switching between sensors which discloses wherein the radar is a millimeter wave radar ( e.g. but may also include stereo imaging systems, depth imagers (such as time of flight cameras), ultrasonic sensors, motion detectors, imaging spectrometers, millimeter radar, and so forth, para. [0168]), and wherein the visual sensor is one of a depth sensor and an RGB sensor (e.g. sensors may vary considerably; for purposes of explanation sensors are referred to as being cameras or other imagers, such as RGB cameras, NIR cameras, time-of-flight depth cameras, thermal cameras, etc., para. [0081]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the apparatus of Ambili modified by Narayan and evidence by Yun, Przybyszewski and Harper with the teachings of Fink to dispose radar and camera of Ambili with a millimeter wave radar, wherein the visual sensor is one of a depth sensor and an RGB sensor in order to yield the predictable result of enhancing the capability of the monitoring device for existing systems typically utilize a single sensor, and limit optimization of the data to techniques such as gain boosting and/or noise reduction. Such singular approaches may remain limited by the fundamentals of the sensor technology employed (Fink, para [0004]).

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0055384 to Ambili et al. (Ambili) in view of US 2019/0000349 to Narayan et al. (Narayan), US 2016/0256108 to Yun et al. (Yun), US 2017/0258340 to Przybyszewski . 
In reference to at least claim 6
Ambili modified by Narayan and evidence by Yun, Przybyszewski and Harper teaches an apparatus according to claim 3. Ambili further discloses wherein data generated using the audio sensor (e.g. the processing unit 108 includes the filtering and signal processing module 110 and the artificial intelligence module 112, para. [0039]; the processing unit 108 receives sensing data from the camera 114 and the sensor module 116. According to an embodiment, the sensor module 116 includes an ultrasound reader, an ultra-wide band radar wave sensor, an air quality sensor, a camera, a video recorder, a microphone 225, and/or any other suitable sensor, para. [0040]) and Narayan further discloses a deep learning model associated with the machine learning module (e.g. in one preferred embodiment, machine learning is accomplished via neural networks (e.g., 3 layer back-propagation networks, multi-level networks or other designs) and techniques of deep learning, para. [0020]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ambili with the teachings of Narayan to integrate within the signal processing module of Ambili data processed which can sense health or disease in that specific individual and can do so without invasive testing which may enable repeated testing (Narayan [0030]). However, neither Ambili nor Narayan explicitly teach using Mel-frequency Cepstrum. 
In the analogous art of health monitoring and disease diagnosis, Hassan teaches a system and method for monitoring and determining a medical condition of a user which discloses utilizing Mel-frequency Cepstrum ( e.g. for example, analysis unit 211 may identify, extract or calculate, based on a recorded breathing (e.g., as shown by recorded respiration 132 and exemplified by FIG. 4) a respiratory rate, a wheezing, exhalation and inhalations times and ratio, coughing, pitch and/or Mel-frequency Cepstrum (MFC) coefficients as known in the art, para. [0081]). 

In reference to at least claim 17
Ambili modified by Narayan and evidence by Yun, Przybyszewski and Harper teaches a method according to claim 13. Ambili further discloses the method comprising: receiving using the signal processing module (e.g. 108) (e.g. the processing unit 108 includes the filtering and signal processing module 110 and the artificial intelligence module 112, para. [0039]), the third set of quantitative data associated with an audio signal from the audio sensor (e.g. 225) (e.g. the sensor module 116 includes an ultrasound reader, an ultra-wide band radar wave sensor, an air quality sensor, a camera, a video recorder, a microphone 225, and/or any other suitable sensor, para. [0040]; the processing unit 108 receives sensing data from the camera 114 and the sensor module 116, para. [0040]); producing, using the signal processing module (e.g. 108) (e.g. the processing unit 108 includes the filtering and signal processing module 110 and the artificial intelligence module 112, para. [0039]), the third set of quantitative data (e.g. the sensor module 116 includes an ultrasound reader, an ultra-wide band radar wave sensor, an air quality sensor, a camera, a video recorder, a microphone 225, and/or any other suitable sensor, para. [0040]; the processing unit 108 receives sensing data from the camera 114 and the sensor module 116, para. [0040]); and determining, using the signal processing module (e.g. the processing unit 108 Includes the filtering and signal processing module 110 and the artificial intelligence module 112, para. [0039]), a presence of one of a cough, a snore and a wheeze associated with a user (e.g. the examples of the diseases and syndromes detected include, but are not limited to sleep apnea, epilepsy, insomnia, heart rate, seizure, cardiac arrest, sudden infant death syndrome 
In the analogous art of monitoring and determining medical conditions, Hassan teaches a system and method for monitoring and determining a medical condition of a user which discloses a Mel-frequency Cepstrum using time-frequency analysis (e.g. for example, analysis unit 211 may identify, ex1ract or calculate, based on a recorded breathing (e.g., as shown by recorded respiration 132 and exemplified by FIG. 4) a respiratory rate, a wheezing, exhalation and inhalations times and ratio, coughing, pitch and/or Mel-frequency Cepstrum (MFC) coefficients as known in the art, para. [0081]; respiration characteristics of a user, e.g. included in a respiration characteristics vector, a reference respiration characteristics vector, or in a profile such as user respiration profile 131, may be, or may represent an inhalation, an exhalation, a breathing cycle, respiratory rate and/or breathing frequency curve over a time interval, e.g., in the form of sets of values representing, or usable for recreating, a time/frequency curve as known in the art, para. [0082]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Ambili modified by Narayan and evidence by Yun, Przybyszewski and Harper with the teachings of Hassan to adapt the signal processing technique of Ambili to include a combination of a Mel-frequency Cepstrum in order to yield the predictable result of providing early disease diagnosis allowing prompt institution of therapy (e.g. Hassan, para. [0005]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0055384 to Ambili et al. (Ambili) in view of US 2019/0000349 to Narayan et al. (Narayan) US 2016/0256108 to Yun et al. (Yun), US 2017/0258340 to Przybyszewski et al (Przybyszewski) and US 2018/0240535 to Harper et al. (Harper) as applied to claim 3 further in view of WO 2019/122412 to Wren et al. (Wren) (previously cited). 
In reference to at least claim 7

In the analogous art of health monitoring, Wren teaches an apparatus, system and method for health and medical sensing which discloses data generated using the radar is processed using one of static clutter removal, band pass filtering, time-frequency analysis, wavelet transforms, spectrogram (e.g. in some cases, this processing can be called clutter removal, para. [144]; the cardiac activity is reflected in signals at higher frequencies, and this activity can be accessed by filtering with a bandpass filter with a pass band of a range from 0.7 to 4Hz (48 beats per minute to 240 beats per minute, para. [178]; for good signal quality cases, a frequency (or time frequency) estimate can localize the likely breathing rate, para. [220]; where CWT (Continuous Wavelet Transform) and FFT estimates a similar breathing rate, para. [265]; Fig. 8C shows the spectral content of the signal, para. [98]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the apparatus of Ambili modified by Narayan and evidence by Yun, Przybyszewski and Harper with the teaching of Wren to integrate the data processing technique of static clutter removal, band pass filtering, time frequency analysis, wavelet transforms, spectrograms in order to yield the predictable result of enabling useful monitoring .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0055384 to Ambili et al. (Ambili) in view of US 2019/0000349 to Narayan et al. (Narayan) US 2016/0256108 to Yun et al. (Yun), US 2017/0258340 to Przybyszewski et al (Przybyszewski) and US 2018/0240535 to Harper et al. (Harper) as applied to claim 13 further in view of  WO 2019/122412 to Wren et al. (Wren) and US 2012/0053480 to Ueda (Ueda) (previously cited). 
In reference to at least claim 16
Ambili modified by Narayan and evidence by Yun, Przybyszewski and Harper teaches a method according to claim 13. Ambili further discloses receiving, by the signal processing module (108) (e.g. according to an embodiment, the wall mounted device 101 includes a power supply module 102, a radar sensing unit 104, a processing unit 108, para. [0035]), the first set of quantitative data generated using the radar (104) (e.g. the patient under observation 120 is a subject whose respiration and motion patterns are monitored using the sensing unit 104, para. [0036]); using the signal processing module (108) (e.g. the processing unit 108 processes the received physiological data from the radar sensing unit 104, para. [0039]), the first set of quantitative data (e.g. the patient under observation 120 is a subject whose respiration and motion patterns are monitored using the sensing unit 104, para. [0036]); filtering (e.g. the processing unit 108 includes the filtering and signal processing module 110 and the artificial intelligence module 112, para. [0039]), using the signal processing module (108) (e.g. according to an embodiment, the wall mounted device 101 includes a power supply module 102, a radar sensing unit 104, a processing unit 108, par. [0035]), the first set of quantitative data (e.g. the patient under observation 120 is a subject whose respiration and motion patterns are monitored using the sensing unit 104, para. [0036]); performing, using the signal processing module (108) (e.g. the processing unit 108 includes the filtering and signal processing module 110 and the artificial intelligence module 112, para. 
In the analogous art of health monitoring, Wren teaches an apparatus, system and method for health and medical sensing which discloses RF signal generated using radar (e.g. the sound of breathing is typically of better signal quality in a quiet environment. and can provide a good second estimate of inspiration/expiration time (and thus breathing rate) when complimented with an active sensing approach such as SONAR or RADAR (including an RF one) (which are primarily detecting torso and limb movements), para. [185]), band-pass filtering (e.g. para [177]); time frequency analysis (e.g. for good signal quality cases, a frequency (or time frequency) estimate can localize the likely breathing rate, para. [220]), wavelet transforms (e.g. where CWT (Continuous Wavelet Transform) and FFT estimates a similar breathing rate, para. [265]), and spectrogram function (e.g. Fig. 8C shows the spectral content of the signal, para. [98]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Ambili modified by Narayan and evidence by Yun, Przybyszewski and Harper with the teaching of Wren to integrate the data processing technique of band-pass .  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the rejections have been updated to include additional references in view of the claim amendments and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument including the arguments regarding a machine learning module that includes any combination of a neural network , a linear regression and a support vector machine. Regarding applicant’s arguments for the third bodily function is one of coughing, snoring, expectoration and wheezing. Ambili discloses wherein the third bodily function is one of coughing, snoring, expectoration and wheezing (e.g. the processing unit 108 receives sensing data from the camera 114 and the sensor module 116 ... According to an embodiment, the sensor module 116 includes an ultrasound reader, an ultra-wide band radar wave sensor, an air quality sensor, a camera, a video recorder, a microphone 225, and/or any other suitable sensor, para. [0040]; motion patterns ... seizure ... movement patterns, para. [0043], microphone, para. [0012]; sleep apnea, para. [0043]). Ambili discloses the use of a microphone (e.g. para. [0012]), the system includes a monitoring device that monitors the health parameters of patients 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0168516 to Pappada et al. which teaches systems and methods to support medical therapy decisions. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792